Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.
Allowable Subject Matter
Claims 2, 7, 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 3, 8, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (hereinafter Wang) US Publication 20200174984 in view of Sun et al (hereinafter Sun) US Publication No. 20180096437.

As per claim 1, Wang teaches:
A method comprising: 
generating a first overlap matrix from a first attribute comprising a first plurality of measurements of data items, and generating a second overlap matrix from a second attribute comprising a second plurality of measurements of the data items; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
generating a plurality of samples of weights, each of the plurality of samples of weights including a corresponding first weight for the first overlap matrix and a corresponding second weight for the second overlap matrix; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047])
combining, for each of the plurality of samples of weights, the first overlap matrix with the corresponding first weight and the second overlap matrix with the corresponding second weight; generating a plurality of similarity matrices by combining, for each of the plurality of samples of weights, a weighted first overlap matrix with a weighted second overlap matrix; 
(Fig. 3C and paragraphs [0040], [0046]-[0047])
Wang does not explicitly teach performing a cluster analysis on the plurality of similarity matrices to generate a corresponding plurality of desired groupings for each of the plurality of similarity matrices, wherein each of the plurality of desired groupings represents a corresponding group of the data items, and wherein the plurality of desired groupings across the plurality of similarity matrices comprise a set of groupings, however in analogous art of data management, Sun teaches:
performing a cluster analysis on the plurality of similarity matrices to generate a corresponding plurality of desired groupings for each of the plurality of similarity matrices, wherein each of the plurality of desired groupings represents a corresponding group of the data items, and wherein the plurality of desired groupings across the plurality of similarity matrices comprise a set of groupings; 
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050])
and selecting a group from the set of groupings to obtain a selected grouping.
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050], wherein filtering user group to make subsequent user affinity incorporate the cluster selection)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun by incorporating the teaching of Sun into the method of Wang. One having ordinary skill in the art would have found it motivated to use the content management of Sun into the system of Wang for the purpose of optimizing user affinity generation.

As per claim 3, Wang and Sun teach:
 	The method of claim 1, wherein a first number of the plurality of samples of weights is exponentially greater than a second number of a plurality of attributes.  
(Paragraph [0041], wherein weights are applied to one dimension)(Wang)


As per claim 8, Wang and Sun teach:
 	The method of claim 1, wherein a first number of the plurality of samples of weights generated is exponentially larger than a second number of attributes including at least the first attribute and the second attribute.
  (Paragraph [0041], wherein weights are applied to one dimension)(Wang)


As per claim 10, Wang teaches:
A method comprising:
  	receiving a data set representing information regarding a plurality of attributes, wherein each of the plurality of attributes represents a corresponding plurality of measurements for a corresponding plurality of data items; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
 	determining, for each of the plurality of attributes, a plurality of overlapping matrices, representing overlapping ones of the corresponding plurality of measurements for each of the plurality of attributes; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
 	generating a plurality of samples of weights, wherein each of the plurality of samples of weights includes a corresponding weight for each of the plurality of overlapping matrices; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047])
 	determining a plurality of weighted overlap matrices by combining, for each of the plurality of samples of weights, a corresponding overlap matrix with the corresponding weight; 
(Fig. 3C and paragraphs [0040], [0046]-[0047])
 	determining a plurality of similarity matrices by combining, for each of the plurality of samples of weights, the plurality of weighted overlap matrices;
(Fig. 3C and paragraphs [0040], [0046]-[0047])
Wang does not explicitly teach performing a cluster analysis on the plurality of similarity matrices to generate a corresponding plurality of desired groupings for each of the plurality of similarity matrices, wherein each of the plurality of desired groupings represents a corresponding group of the data items, and wherein the plurality of desired groupings across the plurality of similarity matrices comprise a set of groupings, however in analogous art of data management, Sun teaches:
 	performing a clustering analysis on the plurality of similarity matrices to identify, for each of the plurality of samples of weights, a corresponding plurality of desired groupings, wherein each of the corresponding plurality of desired groupings represents a corresponding group of the plurality of data items, and wherein the plurality of desired groupings across the plurality of similarity matrices comprise a set of groupings; 
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050])
 	and selecting a group from the set of groupings to obtain a selected grouping.  
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050], wherein filtering user group to make subsequent user affinity incorporate the cluster selection)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun by incorporating the teaching of Sun into the method of Wang. One having ordinary skill in the art would have found it motivated to use the content management of Sun into the system of Wang for the purpose of optimizing user affinity generation.

As per claim 12, Wang and Sun teach:
 	The method of claim 10, wherein a first number of the plurality of samples of weights is exponentially greater than a second number of the plurality of attributes.  
(Paragraph [0041], wherein weights are applied to one dimension)(Wang)


As per claim 17, Wang and Sun teach:
  	The method of claim 10, wherein a first number of the samples of weights generated is exponentially larger than a second number of attributes including at least a first attribute and a second attribute.  
 (Paragraph [0041], wherein weights are applied to one dimension)(Wang)

Claim 19 is a system corresponding to claim 1 and it is rejected under the same rational as claim 1.


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Sun in view of Bettaiah et al (hereinafter Bettaiah) US  Patent No. 10505825.

As per claim 4, Wang and Sun do not explicitly teach prior to clustering, setting a maximum group size for the set of groupings, however in analogous art of data management, Bettaiah teaches:
  	prior to clustering, setting a maximum group size for the set of groupings.  
(Column 231, lines 63-67)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun and Bettaiah by incorporating the teaching of Bettaiah into the method of Wang and Sun. One having ordinary skill in the art would have found it motivated to use the content management of Bettaiah into the system of Wang and Sun for the purpose of defining group feature.

As per claim 5, Wang and Sun and Bettaiah teach:
 	The method of claim 4, wherein the clustering is unstructured, and wherein the method further comprises: reducing morphologically identical groupings from the set of groupings.  
(Column 245 and lines 26-55)( Bettaiah)

As per claim 13, Wang and Sun do not explicitly teach prior to clustering, setting a maximum group size for the set of groupings, however in analogous art of data management, Bettaiah teaches:
prior to clustering, setting a maximum group size for the set of groupings.  
(Column 231, lines 63-67)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun and Bettaiah by incorporating the teaching of Bettaiah into the method of Wang and Sun. One having ordinary skill in the art would have found it motivated to use the content management of Bettaiah into the system of Wang and Sun for the purpose of defining group feature.

As per claim 14, Wang and Sun and Bettaiah teach:
  	The method of claim 13, wherein the clustering is unstructured, and wherein the method further comprises: reducing morphologically identical groupings from the set of groupings.  
(Column 245 and lines 26-55)( Bettaiah)



Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Sun in view of Treat et al (hereinafter Treat) US  Patent No. 20210099518.
As per claim 6, Wang and Sun teach:
The method of claim 1, wherein selecting the selected grouping comprises: 
 	generating a new plurality of samples of weights, each having a corresponding third weight and a corresponding fourth weight; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
and selecting a new selected grouping by: 
 	combining, for each of the new plurality of samples of weights, the first overlap matrix with the corresponding third weight and the second overlap matrix with the corresponding fourth weight; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
generating a second plurality of similarity matrices by combining, for each of the new plurality of samples of weights, a weighted third overlap matrix with a weighted fourth overlap matrix; 
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047])
performing clustering on the second plurality of similarity matrices to generate a second corresponding plurality of groupings for each of the second plurality of similarity matrices, wherein each of the second plurality of groupings represents a corresponding group of the data items, and wherein together all second groupings comprise a second set of groupings;
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050])(Sun)
 and selecting a second group from the second set of grouping to obtain a second selected grouping  
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050], wherein filtering user group to make subsequent user affinity incorporate the cluster selection)(Sun)
Wang and Sun do not explicitly teach determining that all groupings in the set of groupings are unique, however in analogous art of data management, Treat teaches:
 	determining that all groupings in the set of groupings are unique; 
(Paragraph [0031])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun and Treat by incorporating the teaching of Treat into the method of Wang and Sun. One having ordinary skill in the art would have found it motivated to use the content management of Treat into the system of Wang and Sun for the purpose of improving cluster generation and filtering.

As per claim 15, Wang and Sun teach:
The method of claim 10, wherein selecting the selected grouping comprises: 
generating a new plurality of samples of weights, each having a corresponding third weight and a corresponding fourth weight; (Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
 and selecting a new selected grouping by:
 combining, for each of the new plurality of samples of weights, a first overlap matrix with the corresponding third weight and a second overlap matrix with the corresponding fourth weight;
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
 	generating a second plurality of similarity matrices by combining, for each of the new plurality of samples of weights, a weighted third overlap matrix with a weighted fourth overlap matrix;
(Fig. 3B-C and fig 5 and Abstract and paragraphs [0033], [0040] and [0042]-[0043] and [0047], wherein submatrix is based on  common diversity dimension)
 	performing clustering on the second plurality of similarity matrices to generate a second corresponding plurality of groupings for each of the second plurality of similarity matrices, wherein each of the second plurality of groupings represents a corresponding group of the data items, and wherein together all second groupings comprise a second set of groupings;
(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050])(Sun)
 and selecting a second group from the second set of groupings to obtain a second selected grouping.  

(Fig. 4 and paragraphs [0024], [0030].[0032], [0044] and [0050], wherein filtering user group to make subsequent user affinity incorporate the cluster selection)(Sun)
Wang and Sun do not explicitly teach determining that all groupings in the set of groupings are unique, however in analogous art of data management, Treat teaches:

determining that a threshold number of groupings in the set of groupings are unique;
(Paragraph [0031])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun and Treat by incorporating the teaching of Treat into the method of Wang and Sun. One having ordinary skill in the art would have found it motivated to use the content management of Treat into the system of Wang and Sun for the purpose of improving cluster generation and filtering.


Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Sun in view of Man-Ho Lawrence Lee (hereinafter Lee) US  Publication No. 20050055694

As per claim 9, Wang and Sun do not explicitly teach wherein selecting the selected grouping directly from the plurality of similarity matrices is computationally explosive, and wherein computationally explosive is defined as a sufficient number of computations that available physical computing system resources cannot perform a desired algorithm within a time limit pre-determined to be acceptable, however in analogous art of data management, Lee teaches:
wherein selecting the selected grouping directly from the plurality of similarity matrices is computationally explosive, and wherein computationally explosive is defined as a sufficient number of computations that available physical computing system resources cannot perform a desired algorithm within a time limit pre-determined to be acceptable.
(Paragraphs [0013] and [0047])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun and Treat by incorporating the teaching of Lee into the method of Wang and Sun. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Wang and Sun for the purpose of managing task completion based on resource allocation.

As per claim 18, Wang and Sun do not explicitly teach wherein selecting the selected grouping directly from the plurality of similarity matrices is computationally explosive, and wherein computationally explosive is defined as a sufficient number of computations that available physical computing system resources cannot perform a desired algorithm within a time limit pre-determined to be acceptable, however in analogous art of data management, Lee teaches:
selecting the selected grouping directly from the plurality of similarity matrices is computationally explosive, and wherein computationally explosive is defined as a sufficient number of computations that available physical computing system resources cannot perform a desired algorithm within a time limit pre-determined to be acceptable.
(Paragraphs [0013] and [0047])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wang and Sun and Treat by incorporating the teaching of Lee into the method of Wang and Sun. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Wang and Sun for the purpose of managing task completion based on resource allocation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/22/2022